Citation Nr: 1550362	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had verified active duty from January 1974 to December 1976 and from August 1981 to July 1995.  He died in August 2008.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the claim in April 2012 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in April 2012 in pertinent part for the RO to contact the individual who issued the affidavit which served as authorization for amendment of the Veteran's death certificate on October 7, 2011, and request that he/she provide the basis and rationale for such amendment, including which identified hypertension as an underlying cause of the Veteran's death.

The affidavit referred to in the preceding paragraph was obtained from Dr. P.M., and the RO also requested medical records from this provider.  However, the RO never asked Dr. M. to provide the basis and rationale for the amendment.  See e.g., June 2013 letter to Dr. M.  The Board acknowledges that Dr. M. provided a letter dated July 2, 2013, in which he reports that the Veteran had a history significant for chronic atrial fibrillation, coronary artery disease, hypertension, diabetes, and progressive supranuclear palsy, and that it is as likely as not that these diagnoses did contribute to the Veteran's death.  This letter, however, does not provide the basis and rationale for the amendment to the Veteran's death certificate, including the identification of hypertension as an underlying cause of the Veteran's death, as requested by the Board.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This deficiency must be rectified on remand.  

The Board also remanded the claim in order to obtain a medical opinion from an appropriate specialist.  Review of the supplemental statement of the case (SSOC) dated in July 2015 references a medical opinion dated July 2, 2015, but this opinion is not located in either electronic file.  On remand, the July 2, 2015, medical opinion must be associated with the electronic files.

The Board notes that the July 2, 2013, letter from Dr. M. referenced above was associated with the file after the July 2015 SSOC was issued but before the claim was recertified to the Board on August 12, 2015.  The appellant has not waived RO consideration of Dr. M's July 2, 2013, letter.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. P.M. and ask him to provide the basis and rationale for the amendment to the Veteran's death certificate, including the identification of hypertension as an underlying cause of the Veteran's death.  

2.  Associate the July 2, 2015, medical opinion with the electronic files.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim, with consideration of the July 2, 2013, letter submitted by Dr. M.  If the benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

